         Case 1:20-mj-00183-HKS Document 13 Filed 06/09/21 Page 1 of 4




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
______________________________________________

UNITED STATES OF AMERICA,

               v.                                                  20-MJ-183-HKS

MICHAEL REGAN,

                        Defendant.
______________________________________________


                          NOTICE OF MOTION AND MOTION


       THE UNITED STATES OF AMERICA, by and through its attorney, James P.

Kennedy, Jr., United States Attorney for the Western District of New York, Caitlin M.

Higgins, Assistant United States Attorney, hereby moves the Court for an extension of the

Rule 48(b) dismissal set for June 11, 2021, for the reasons set forth in the attached affirmation.



       DATED: Buffalo, New York, June 9, 2021.


                                             JAMES P. KENNEDY, JR.
                                             United States Attorney


                                     BY:     ___/s Caitlin M. Higgins____________________
                                             CAITLIN M. HIGGINS
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Western District of New York
                                             138 Delaware Avenue
                                             Buffalo, New York 14202
                                             716/843-5818
                                             Caitlin.Higgins@usdoj.gov
            Case 1:20-mj-00183-HKS Document 13 Filed 06/09/21 Page 2 of 4




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK
______________________________________________

UNITED STATES OF AMERICA,

                v.                                                 20-MJ-183-HKS

MICHAEL REGAN,

                        Defendant.
______________________________________________



                                       AFFIRMATION



STATE OF NEW YORK )
COUNTY OF ERIE    )                  SS:
CITY OF BUFFALO   )


       Caitlin M. Higgins, being duly sworn, deposes and states:



       1.       I am an Assistant United States Attorney for the Western District of New York

and assigned to my office’s file regarding this action. This affidavit is submitted in support of

the government’s motion for an extension of the Rule 48(b) dismissal set for June 11, 2021.



       2.       On April 4, 2021, and based on representations made by the parties regarding

the likely pre-indictment resolution of this matter, the Court adjourned the FRCP, Rule 48(b)

date until June 11, 2021.
            Case 1:20-mj-00183-HKS Document 13 Filed 06/09/21 Page 3 of 4




       3.       Since that date, the government has provided defense counsel with discovery

and the parties have engaged in significant plea negotiations, including discussions regarding

whether certain enhancements apply to the case at hand. The parties are close to finalizing a

plea. Once defense counsel is able to discuss the plea in detail with the defendant, the parties

expect to schedule this matter for a plea proceeding in the very near future.



       4.       The parties are requesting that the Rule 48(b) date be extended to July 12, 2021,

to allow the parties a reasonable time to finalize plea negotiations and schedule this matter

for a plea. Counsel for defendant, Fonda Kubiak, AFPD, also stated to your affiant that the

defendant joins in both the request for the adjournment and exclusion of time pursuant to the

Speedy Trial Act.



       5.       Since the parties have agreed to the terms of a pre-indictment resolution of this

matter and expect to have the matter scheduled for a plea in the near future, speedy trial time

in this matter should be excluded to afford the parties a reasonable opportunity to schedule

this matter for a plea.     The public’s interest in conserving resources by avoiding the

unnecessary use of the grand jury, the time and expense of both a trial and a likely appeal,

combined with the certainty of conviction that will be obtained through a plea of guilty by the

defendant, outweigh the public’s interests in a speedy trial. Furthermore, the defendant’s

interest in obtaining the benefit of a lesser sentence which will likely accompany the pretrial

disposition of this matter outweigh the interests of the defendant in a speedy trial. Based on

the foregoing representations, the exclusion of time in this matter is in the interest of justice
         Case 1:20-mj-00183-HKS Document 13 Filed 06/09/21 Page 4 of 4




and not contrary to the interests of the public and the defendant in a speedy trial pursuant to

18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).



       WHEREFORE, it is respectfully requested that the Rule 48(b) dismissal date be set

for July 12, 2021, and that the time from and including June 11, 2021, to and including July

12, 2021, be excluded from the Speedy Trial Act.



                                           __/s Caitlin M. Higgins_____________________
                                           CAITLIN M. HIGGINS
                                           Assistant United States Attorney
                                           United States Attorney’s Office
                                           Western District of New York
                                           138 Delaware Avenue
                                           Buffalo, New York 14202
                                           716/843-5818
                                           Caitlin.Higgins@usdoj.gov
